Citation Nr: 1801020	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral flat feet, with plantar fasciitis and calcaneal tuberosities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1997 to January 1999 and November 2004 to December 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the August 2016 Board hearing, the Veteran testified that his bilateral foot disability has worsened in severity.  In light of the length of intervening period since he was last examined by VA (in February 2012, more than 5 years ago) and the allegation of worsening, a contemporaneous examination to assess the disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

At the August 2016 Board hearing, the Veteran testified he had received treatment for his bilateral flat feet disability from a Dr. Allen Stern from 2010, and at Maxwell Air Force Base.  It does not appear that the complete records from these providers have been secured.  Additionally, the most recent records of the Veteran's VA treatment in his electronic claims file are from August 2016.  Updated records of private and VA treatment the Veteran has received for flat feet are pertinent evidence with respect to the instant claim (and VA records are constructively of record), and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his claimed flat feet disability (to specifically include from Maxwell Air Force Base and from Dr. Allen Stern) and to provide all releases necessary for VA to secure any private records of the evaluations and treatment.  The AOJ should secure complete clinical records of the evaluations and/or treatment from all providers identified, to specifically include all updated VA records since August 2016.

2.  Thereafter, the AOJ should arrange for a podiatry examination of the Veteran to assess the severity of his service connected bilateral foot disability.  The entire record and the criteria for rating flatfoot (under 38 C.F.R. § 4.71a, Code 5276) should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should respond to the following:

Please assess the severity of the Veteran's bilateral flat feet disability.  Complete findings (and functional impairment) related to the disability should be described in detail.  All indicated studies must be completed.  The examiner should comment on any restrictions on occupational and daily activity functions due to the disability.  

The examiner must include rationale with all opinions

3.  The AOJ should then review the record, arrange for any additional development necessary and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

